DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code.  (See [Pg. 5: li. 27] of the filed disclosure.)  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.  

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
With Regards to Claim 11:  Instant claim 11 recites "the phyllosilicate insulation has a thickness between 0.06mm and 0.25mm" on line 2.  While the instant specification recites that the thickness is "preferably at least 0.06mm" on [Pg. 4: li. 2].  The instant specification only provides an upper range value of 0.1 mm from the two exemplary embodiments [Pg. 7: li. 4 and 23].


Claim Objections
Claims 1-4, 13, 16, 19, and 20 are objected to because of the following informalities:
With Regards to Claim 1:  Instant claim 1 recites "the material" on line 5 and again on line 6, which appears to be a typographical error; recommend correcting this to read as "the composite material".
With Regards to Claim 2:  Instant claim 2 recites "the material" on line 2, which appears to be a typographical error; recommend correcting this to read as "the composite material".
With Regards to Claim 3:  Instant claim 3 recites "the material" on line 2, which appears to be a typographical error; recommend correcting this to read as "the composite material".
With Regards to Claim 3:  Instant claim 3 recites "humidity comprises a protective coat" on line 2, which appears to be a typographical error; recommend correcting this to read as "humidity further comprises a protective coat".
With Regards to Claim 3:  Instant claim 3 recites "the laminate of inorganic fibre core and phyllosilicate insulation" on lines 3 to 4; for clarity, recommend correcting this to read as "the laminate of the inorganic fibre core and the at least two layers of phyllosilicate insulation".
With Regards to Claim 4:  Instant claim 4 recites "the laminate of inorganic fibre core and phyllosilicate insulation" on lines 2 to 3; for clarity, recommend correcting this to read as "the laminate of the inorganic fibre core and the at least two layers of phyllosilicate insulation".
With Regards to Claim 13:  Instant claim 13 recites "selected from the group polymeric materials" on lines 2 to 3, which appears to be a typographical error; recommend correcting this to read as "selected from the group comprising polymeric materials".
With Regards to Claim 16:  Instant claim 16 recites "the laminate of inorganic fibre core and phyllosilicate insulation" on lines 2 to 3; for clarity, recommend correcting this to read as "the laminate of the inorganic fibre core and the at least two layers of phyllosilicate insulation".
With Regards to Claim 19:  Instant claim 19 recites "separated by composite material" on line 2, which appears to be a typographical error; recommend correcting this to read as "separated by the composite material".
With Regards to Claim 20:  Instant claim 20 recites "inorganic fires" on line 2, which appears to be a typographical error; recommend correcting this to read as "inorganic fibres[[fires]]".
With Regards to Claim 20:  Instant claim 20 recites "body resistant against separation laminated between" on line 2; for clarity, recommend correcting this to read as "body, resistant against separation, laminated between".
With Regards to Claim 20:  Instant claim 20 recites "the material further comprising a barrier integral to the material" on line 3, which appears to be a typographical error; recommend correcting this to read as "the composite material further comprising a barrier integral to the composite material".
With Regards to Claim 20:  Instant claim 20 recites "humidity to and sealing edge of the inorganic fibre core" on line 4; for clarity, recommend correcting this to read as "humidity to, and sealing the edge of, the inorganic fibre core".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Regards to Claim 4:  Claim 4 recites the limitation "the protective coat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In the instant case, it would appear the claim recites the incorrect dependency to claim 1, instead of the appropriate clam 2.
With Regards to Claim 5:  Claim 5 recites the limitation "the inorganic fibre core comprises a paper comprising at least 90% by weight of inorganic fibres" on lines 2 to 3.  In the instant case, it is unclear if the claim is intending to: (1) define that the inorganic fibre core is "a paper"; or (2) indicate that the inorganic fibre core further comprises "a paper comprising at least 90% by weight inorganic fibres".  Furthermore, it is also unclear because the recited "90% by weight inorganic fibres" can have two conflicting interpretations: (1) that they are the same inorganic fibres comprising the core; or (2) they are a different set of inorganic fibre.  For the purposes of examination, the limitations will be treated under both former interpretations.
With Regards to Claim 6:  Claim 6 recites the limitation "the inorganic fibre core comprises a paper formed from alkaline earth silicate fibres" on line 2.  In the instant case, it is unclear if the claim is intending to: (1) define that the inorganic fibre core of Claim 1 as "a paper" and the inorganic fibres of Claim 1 as "alkaline earth silicate fibers"; or (2) indicate that the inorganic fibre core further comprises "a paper formed from alkaline earth silicate fibres".  For the purposes of examination, the limitations will be treated under both former interpretations.
With Regards to Claim 8:  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 8 recites the broad recitation "less than 10cm", and the claim also recites "less than 5cm" and "less than 1cm" which are the narrower statements of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
With Regards to Claim 9:  Claim 9 recites the limitation "the phyllosilicate insulation comprises a mica paper secured to a backing" on lines 1 to 2.  The claim is rendered indefinite because it can have two conflicting interpretations: (1) it is defining the phyllosilicate insulation as "a mica paper secured to a backing"; or (2) the phyllosilicate insulation further comprises a mica paper secured to a backing".  For the purposes of examination, it is the decision of the examiner to treat the claim under the former interpretation that "the at least two layers of phyllosilicate insulation each comprises a mica paper secured to a backing"
With Regards to Claim 10:  Claim 10 recites the limitation "the backing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  In the instant case, it would appear the claim recites the incorrect dependency to claim 1, instead of the appropriate clam 9.
With Regards to Claims 11 and 12:  Claim 11 recites "the phyllosilicate insulation has a thickness" on line 2.  As written the claim is rendered indefinite because as it can have two conflicting interpretations: (1) that the thickness pertains to only one of the layers of the phyllosilicate insulation; or (2) that the thickness pertains to all of the two or more layers of the phyllosilicate insulation.  For the purpose of examination, it is the decision of the examiner to treat the limitation to read under the first interpretation and will be treated to read as, "one of the two or more layers of [[the]] phyllosilicate insulation has a thickness".
Claim 12, which depends upon claim 11, is rejected for the same reasons and will also be treated to read as, "one of the two or more layers of [[the]] phyllosilicate insulation has a thickness".

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson, III et al. (US 2012/0321868 A1) (referred to herein as "Richardson"), as evidenced by Non-Patent Literature No. 1 (MICROLITE® AA Blankets).
Regarding Claims 1 and 20:  Richardson teaches a composite laminate (ref. #10) comprising a polymeric moisture barrier (ref. #11), an inorganic platelet layer (ref. #12), and a thermoplastic film layer (ref. #13) (figure 1 and [0012] of Richardson).  Richardson also teaches a blanket (ref. #20) wherein an inorganic fiber core (ref. #14) is disposed between two composite laminates (ref. #10), adjacent to the thermoplastic film layers thereof (figure 2 and [0026] of Richardson).  It is also taught by Richardson that the polymeric moisture barrier layers provide the blanket with the inability to pass liquids ([0013] of Richardson).  Richardson further teaches that the inorganic platelet layer comprises vermiculite (which meets the claimed "phyllosilicate") ([0018] of Richardson).  It is further taught by Richardson that the inorganic fiber core can be a batting of MICROLITE® AA ([0036] of Richardson).
Regarding Claims 2 and 13:  Richardson teaches that the inorganic fibre core can be a 25.34 mm thick sheet of MICROLITE® AA  having a density of 6.7 kg/m3 ([0036] of Richardson).
Richardson does not explicitly recite that the barrier comprises --a sealant impregnated into edges of the inorganic fibre core-- {instant claim 2} or --the sealant comprises material selected from the group comprising polymeric materials, inorganic materials, and mixtures thereof-- {instant claim 13}.  However, it has been evidenced by other non-patent literature that the MICROLITE® AA core of Richardson comprises a sealant impregnated into edges of the inorganic fiber core.  NPL-1 teaches that Microlite® AA blankets are furnished with a water repellent thermosetting phenolic binder which is flame resistant (see [Pg. 1: paragraph 2] of NPL-1).  Therefore, the inorganic fiber core taught by Richardson meets the claimed limitation of --a sealant impregnated into edges of the inorganic fibre core-- {instant claim 2} and that --the sealant comprises material selected from the group comprising polymeric materials-- {instant claim 13}.
Regarding Claim 3:  Richardson teaches that the barrier to the composite material to hinder ingress of humidity further comprises a protective coat ("optional coat of polytetrafluoroethylene") adhering to at least the edges of the laminate of the inorganic fiber core and the at least two layers of phyllosilicate insulation (figure 2 and [0014] of Richardson).
Regarding Claim 4:  Richardson teaches that the protective coat surrounds and encapsulates the entirety of the laminate of the inorganic fibre core and the at least two layers of phyllosilicate insulation (figure 2 and [0014] of Richardson).
Regarding Claim 7:  Richardson teaches in an exemplary embodiment that the core can have a thickness of 25.4 mm ([0036] of Richardson); which anticipates the claimed range of --greater than 0.5mm--.  See MPEP §2131.03(I).
Regarding Claim 8:  Richardson teaches in an exemplary embodiment that the core can have a thickness of 25.4 mm (2.54 cm) ([0036] of Richardson); which anticipates the claimed range of --less than 10cm--.  See MPEP §2131.03(I).
Regarding Claim 9:  Richardson teaches that the at least two layers of phyllosilicate insulation each comprises a mica paper secured to a backing ([0017] and [0018] of Richardson).
Regarding Claim 10:  Richardson teaches that the backing is a scrim or a glass cloth ([0017] and [0018] of Richardson).
Regarding Claim 15:  Richardson teaches that the protective coating comprises a polymeric coating ([0014] of Richardson).
Regarding Claim 16:  Richardson teaches that the polymeric coating comprises polymeric sheets heat laminated to the laminate of inorganic fibre core and the at least two layers of phyllosilicate insulation (figure 2, [0014], and [0030] of Richardson).
Regarding Claims 17 and 18:  Richardson teaches the claimed composite material, but fails  to explicitly recite that --on exposure to 600°C for 10 minutes on an outer surface of one of the layers of phyllosilicate insulation, an outer surface on an opposing layer of phyllosilicate insulation has a temperature of no more than 120°C-- {instant claim 17} or that --on exposure to 600°C for 20 minutes on an outer surface of one of the layers of phyllosilicate insulation, an outer surface on an opposing layer of phyllosilicate insulation has a temperature of no more than 120°C-- {instant claim 18}.  However, Richardson provides a composite having the same structure as applicants (e.g. an inorganic fiber core comprising inorganic fibers laminated between at least two layers of phyllosilicate insulation and a barrier; see (figures 1, 2, [0012]-[0013], [0017]-[0018], [0026]-[0029], and [0036]) of Richardson and ([0018], [0026], [0031]-[0033], [0035], [0044], [0046], and [0051]-[0052]) of the published instant specification).  Therefore, it is the decision of the Examiner that the composite material of Richardson inherently possesses the claimed properties of --on exposure to 600°C for 10 minutes on an outer surface of one of the layers of phyllosilicate insulation, an outer surface on an opposing layer of phyllosilicate insulation has a temperature of no more than 120°C-- {instant claim 17} or that --on exposure to 600°C for 20 minutes on an outer surface of one of the layers of phyllosilicate insulation, an outer surface on an opposing layer of phyllosilicate insulation has a temperature of no more than 120°C-- {instant claim 18}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, III et al. (US 2012/0321868 A1) (referred to herein as "Richardson") as applied to claim 1 above.
Richardson is relied upon as stated above.
Regarding Claim 11:  Richardson discloses that the phyllosilicate insulation layers can each have a thickness, without an embedded scrim, of from 7.0 to 76 micrometers (0.007 mm to 0.076 mm) ([0018] of Richardson); which overlaps the presently claimed range of --between 0.06mm and 0.25mm--.  Richardson differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Richardson, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 12:  Richardson discloses that the thickness of the at least two layers of phyllosilicate, without an embedded scrim, is from 7.0 to 76 µm (0.007 mm to 0.076 mm) ([0018] of Richardson), but fails to disclose the layers having a thickness in the range of --0.08mm to 0.15 mm--.  However, it would have been obvious to embed a scrim such that the thickness of the layers is in the range of --0.08mm to 0.15mm--, since such a modification would have involved a mere change in the size of the layer.  A change in size is generally recognized as being within the level of ordinary skill in the art.  See MPEP §2144.04(IV)(A).  (In the instant case, Richardson's disclosure of embedding a scrim into the layer, would have provided sufficient motivation to have increased the thickness of the layer to at least overlap a portion of the claimed range of --0.08mm to 0.15mm--.  Since it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Richardson, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.)

Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, III et al. (US 2012/0321868 A1) (referred to herein as "Richardson") as applied to claim 1 above, and further in view of Kawka et al. (US 2015/0343736 A1).
Richardson is relied upon as described above.
Regarding Claim 5:  Richardson fails to disclose the inorganic fibre core comprises --a paper comprising at least 90% by weight inorganic fibres--.
Kawka disclose a composite fire resistant sheet ([0002] o Kawka), comprising as a core layer ("second component", ref. #22) an inorganic flame resistant paper (ref. #26) comprising 40 to 90 weight percent of aramid fibers ("inorganic fibres") `and 10 to 60 weight percent of binder ("sealant") ([0033]-[0034] of Kawka).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the core layer of Kawka as the inorganic fibre core of the composite material disclosed by Richardson in order to have --a paper comprising at least 90% by weight inorganic fibres--.  One of ordinary skill in the art would have been motivated to have incorporated the core layer of Kawka as the inorganic fibre core of the composite material disclosed by Richardson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose.  See MPEP §2144.07.
Regarding Claim 14:  Richardson in view of Kawka discloses that the sealant can further comprise inorganic materials ("additives"), wherein the inorganic materials comprise colloidal inorganic materials (e.g. mica and vermiculite) ([0033]-[0035] of Kawka).
Regarding Claim 19:  Richardson in view of Kawka discloses an electrical storage device comprising a plurality of cells or batteries of which at least some are separated by the composite material as claimed ([0004] of Kawka).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson, III et al. (US 2012/0321868 A1) (referred to herein as "Richardson") as applied to claim 1 above, and further in view of Non-Patent Literature No. 2 (SUPERWOOL® BLANKET) (referred to herein as "Morgan").
Richardson is relied upon as described above.
Regarding Claim 6:  Richardson discloses the claimed composite material, but fails to disclose that the inorganic fiber core --comprises a paper formed from alkaline earth silicate fibres--.
Morgan discloses a SUPERWOOL® PLUS blanket suitable for insulation of heat and sound ([Pg. 1] of Morgan) and is made of alkaline earth silicate fibers (Table on page 2 and page 3 of Morgan).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the SUPERWOOL® PLUS material as the inorganic fiber core of Richardson in order to have --comprises a paper formed from alkaline earth silicate fibres--.  One of ordinary skill in the art would have been motivated to have incorporated the SUPERWOOL® PLUS material as the inorganic fiber core of Richardson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose.  See MPEP §2144.07.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781